Title: To George Washington from the Board of War, 17 March 1780
From: Board of War
To: Washington, George


          
            Sir
            War Office [Philadelphia] March 17th 1780
          
          We have been favoured with yours of the 8th Instant. We have the Honour to enclose a Copy of the Paragraph in our Letter of the 18th Ulto to Otis & Henley relative to the Cloathing for Colo. Sheldon’s

Regt. The Measures we have been enabled to take for the Equipment of the Cavalry have been very much confined by the situation of the Public Finances which are in so miserable a Condition that we find it, not only in this but in every other part of the Supplies necessary for the Troops, needless to give directions, where we know our Officers are not able from thier want of Cash to provide. All our Hopes are fixed on the expected Supplies from Europe, which however we should not have depended upon, had we been supported in our endeavours to furnish the Troops independent of this expectation. But as the Treasury could not furnish Money we thought it needless to involve either ourselves or the Officers under our directions in the Persecution of being dunned for Debts it would have been impossible to pay. Indeed the Public Credit is so bad that but few would have trusted—We hope to have Leather Breeches and Caps for the Horse, & we presume the Commissy Genl of Military Stores will be able to furnish the Articles in his Line. But as it seems probable that the Regiments could do tolerably with less than their Returns call for, it were to be wished, the officers would barely ask for what only is totally deficient. We shall however give orders for the whole and if possible they will [be] procured. Moylan’s Regt had when they passed thro’ Philadelphia an ample equipment last Year & yet thier demands now are great in every respect. We suppose the Horse being much detached are more subject to losses & Waste The expences of the Cavalry are so enormous that it will be impossible without the European Supplies to provide for them even Accoutrements Cloathing & Necessaries. As to Horses they are out of the Question. While we are on this subject we beg to ask Your Excellency whether any regulations have ever been made as to the number of Horses allowed to the Cavalry Officers respectively; If not we submit it to your Excellency whether it would not be adviseable to issue an order ascertaining the number of Horses, for which each Officer of Cavalry, respectively shall be allowed Public Forage, in the same Manner as you have regulated the Infantry: This order would be a rule of Conduct to the different Out Posts & prevent a Number of abuses, which have resulted from this Matter having not been ascertained.
          We directed the Commissary of Hides here to make 700 pairs of Boots & we hope Capt. Starr of Connecticut will procure 300 more; but every thing is so uncertain from the want of Cash, that we cannot form any positive Opinion as to the Numbers they will be able to furnish. There are a considerable number of saddles, Bridles & other Articles proper for Light Horse at Springfield, but we have not a return of them, so as to enable us to specify the particular Articles. If an Officer was sent to that place Colo. Cheever would shew the Articles & they might be applied as far as they will go. We believe that they are not of the best Kind, but if

they will in any wise answer the purpose they should be used in our distressed Situation. As we have taken no other measures for the Supply of the Cavalry than those before Mentioned; we presume Your Excellency will think proper to give an order on the Quarter Mastr Genl to procure all the Articles in his Line not in Store. We have the Honour to be with the greatest Respect & Esteem Your very obedt Servants
          
            Richard PetersBy Order
          
        